DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 11/20/2020, has been reviewed and is accepted.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims(s) 1-7, 9, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubin (U.S. 2013/0031489) in view of Calkins (U.S. 9,544,383), further in view of Harris (U.S. 2013/0073989), and Kritt (U.S. 2016/0103853).



Gubin discloses substantially all of the elements, a method for filtering out data content on a non-transitory computer-readable storage medium, (a computer-readable medium, paragraph [0078]) having computer program instructions and data embodied thereon for filtering content displayed on a graphical user interface, (a user interface, paragraph [0024]) of a computing device, the computer program instructions and data comprising instructions, which when executed by at least one processor, (a computer processor, paragraph [0078]), configure the at least one processor to perform operations of the computing device, the operations comprising: 
receiving, by the computing device and in response to at least one of a network request by at least one application from a plurality of applications or executing , (the user adding connections, paragraph [0024], a web server, a news feed manager, the social networking system  may include additional, fewer, or different modules for various applications, paragraph [0027]); 
determining, by the computing device and based on an indication of user selected filter criteria, a respective weighted probability for the object of the graphical element, (news feed ranking model ranks the news feed stories of interest to each user and presents them in order of the ranking, paragraph [0021]); 
determining, by the computing device, a graphical element for the at least one application of the plurality of applications based on the weighted probabilities and based , (the news feed stories presented to the user are updated as and when new news feed stories are generated. New news feed stories can be generated when connections of the user perform actions. For example, a connection may post an image, paragraph [0025]); 
storing, in association with the user account information, the weighted probability for the object associated content identifiers, wherein content identifiers include meta data, graphical content data, cached data, and other data associated with the object, (a training data store, (paragraph [0027]); Different machine learning models for ranking news feed stories may be generated for different demographic subsets of users, paragraph [0017]).
Although Gubin discloses substantially all of the elements, Gubin fails  specifically disclose a graphical button indicating filtered content, a message indicating filtered content, a graphical image, a notification indicating filtered content, an option to view filtered content; or any combination thereof; and outputting, by the computing device and at the graphical user interface of the computing device, the graphical element for each respective application of the plurality of applications selected in the associated user account to execute the computer program for filtering content.
However Calkins, in an analogous art, teaches a user interface may be provided that uses other graphical elements such as, graphical buttons which the user may interact to select the different filtering and sorting options; "Starred" may be selected to enable the user to view those entry families or individual entries that were "starred" by ; selection of the fourth graphical element results in the entries of the social feed being filtered to only display those individual entries or entry families that have been designated as starred entries by or for the user, (col. 8, lines 13-45; Fig. 2A).
It would have been obvious to one having ordinary skill in the art  BEFORE the effective filling data of the claimed at the time the invention was made to modify Gubin’s system to include selected graphical button to enable the user to view those entry families or individual entries that were "starred" by or for the user as taught by Calkins, for the user to view those entry families or individual entries by or for only the user.
Although Gubin and Calkins discloses substantially all of the elements, Gubin and Calkins fails specifically discloses responsively updating the associated user account with a notification of filtered content.
However Harris, in an analogous art, teaches the notification alert the user has new posts have been received, (paragraph [0017]).
It would have been obvious to one having ordinary skill in the art  BEFORE the effective filling data of the claimed at the time the invention was made to modify the combined system of Gubin and Calkins system to include notification alerts the user has new posts as taught by Harris, for the user get notification that new posted have been receive.
Although Gubin, Calkins, and Harris discloses substantially all of the elements, Gubin, Calkins, and Harris fail specifically disclose wherein content identifiers include meta data, graphical content data, cached data, and other data associated with the object.
(paragraph [0033]).
It would have been obvious to one having ordinary skill in the art  BEFORE the effective filling data of the claimed at the time the invention was made to modify the combined system of Gubin, Calkins, and Harris system to include the image file attaches metadata, the metadata includes the time, the location, a geotag associated with the location when the image was captured, and cached data is compared to the geotag associated with the image file as taught by Kritt, (see paragraph [0033]).

(Claim 2)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Gubin further discloses wherein receiving of the object associated with display content identifiers causes the computing device to determine a graphical element for display, and further wherein the computing device applies the weighted probabilities to the content of the determined graphical element, and based on the determined weighted probabilities of the content of the determined graphical element, the computing outputs a filtered graphical element, which is a modified version of the determined graphical element, for display at the graphical user interface of the computing device, (Various features based on user attributes, story attributes, as well social information associated with the users are used to determine how to rank the news feed stories presented to a user. Different machine learning models for ranking news feed stories may be generated for different demographic subsets of users, paragraph [0017]).

(Claim 3)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Gubin further discloses wherein determining the graphical element based on weighted probabilities of the object associated with content identifiers is responsive to at least one of the computing device receiving of the object, the computing device creating or using a stored object, sending the object from the computing device, sharing the object, or any combination thereof, (a user sending a private message to another user may not be presented as news feed stories due to privacy concerns. Furthermore, the news feed generator 335 may consider privacy settings of individual users to determine whether certain actions of a user can be presented as news feed stories to other users, paragraph [0036]).

(Claim 4)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Gubin further discloses further includes the step of receiving, from a remote server or network, (Fig. 3), causing at least one processor to determine an updated weighted probability, based on the weighted probability and the additional dynamic set of filter words, additional content identifiers, or any combination thereof, (analyzes different types of interaction may indicate to the machine learning to retrain the news feed ranking,  paragraph [0049]). 

	Calkins further discloses user may have access to the system's social feed, which may be dynamically updated with new entries, (col. 2, 43-51).

(Claim 5)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Gubin further discloses further filtering of sending data may prevent the at least one application from sending the object from the device, sharing the object, or storing the object in the network associated with the at least one application, (a user viewing user profile of another user or a user sending a private message to another user may not be presented as news feed stories due to privacy concerns, paragraph [0036]).

(Claim 6)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Gubin further discloses further includes the step of receiving, from a remote server or network, (Fig. 3), causing at least one processor to determine an updated weighted probability, based on the weighted probability and the additional content identifiers, additional dynamic filtering words, or any combination thereof, (analyzes different types of interaction may indicate to the machine learning to retrain the news feed ranking,  paragraph [0049]). 

	Calkins further discloses user may have access to the system's social feed, which may be dynamically updated with new entries, (col. 2, 43-51).

(Claim 7)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and further Calkins discloses further comprising generating, by the computing device and based on user input associated with including filtered object in the graphical element output and the respective weighted probabilities, an updated plurality of weighted probabilities, (selection of the graphical element does not result in a filtering of entries within the social feed but rather instead results in a sorting of entries such that those entries (or entry families) that have been recently generated or updated are displayed more prominently (e.g., at the top of the list in reverse chronological order) than older entries, col. 7, lines 15-57).

(Claim 9)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Calkins further discloses further comprising receiving an object containing a plurality of sub-objects, each sub-object of the plurality of sub-objects associating with content identifiers, wherein the graphical element is based on (one (or more) of a subset of the existing participant categories, col. 6, lines 48-55).

(Claim 13)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Calkins further discloses further for filtering out data content, further comprising updating the content filter based on an update indication of a user input corresponding to a selection of objects for filtering the output of the graphical element, (selection of the graphical element result in only those entry families that include at least one entry that was recently generated or updated within the social feed being shown and all other entries being filtered out, col. 7, lines 15-57 ).

(Claim 14)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Calkins further discloses further wherein the output of the graphical element determined based on a first mode wherein the graphical element includes an indication of filtered content allowing access to view the filtered content, or a second mode that does not include an indication of filtered content in the output graphical element, (selection of element allows the user to view an unfiltered list of all entries within social feed, col. 7, lines 5-14).



(Claim 16)
(the notification alert displays "4@Me" which indicates that four new posts have been received in a @Me view which is accessible for viewing in the user interface, paragraph [0017]; Fig. 1).

 Claims(s) 8, 10-12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubin (U.S. 2013/0031489) in view of Calkins (U.S. 9,544,383), further in view of Harris (U.S. 2013/0073989), further in view of Kritt (U.S. 2016/0103853), and further in view of Matas (U.S. 2009/0227232).
(Claim 8)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, Gubin, Calkins, and Harris fail specifically discloses the filter criteria are associated with at least one of compromising photos, bullying, threats, harassment, suicide, mental health, predators, pedophilia, gambling, sex trafficking, sex, nudity, prostitution, drugs, user specified content, and unwanted content.
, (paragraph [0037]; Fig. 2A-2B).
It would have been obvious to one having ordinary skill in the art  BEFORE the effective filling data of the claimed at the time the invention was made to modify to modify the combined system of Gubin, Calkins, and Harris system to include filter access restriction setting ON/OFF as taught by Tatas, for allow the user to turn ON/OFF access restriction website.

(Claim 10)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, Gubin, Calkins, Harris, and Kritt fail specifically disclose wherein the computer program for filtering content on the computing device receives permission to access network and account information associated with the user for the respective application executing the computer program for filtering content.
Matas discloses enter passcode to access the phone, (paragraph [0015); parent control can turn ON/OFF content filter, (paragraph [0037]; Fig. 2A-B). 

(Claim 11)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, Gubin, Calkins, Harris, and Kritt fail specifically disclose further wherein the computer program, which is integrated into at least one of an operating system of the computing device or a downloadable application, is integrated at least in part in the non-transitory computer readable storage medium.
(paragraph [0111]); one or more modules of computer program instructions encoded on a computer-readable medium, (paragraph [0114]).
 

(Claim 12)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, Gubin, Calkins, Harris, and Kritt fail specifically disclose further wherein the filtering out data content on the computing device is enabled or disabled based on user input at the user interface of the computing device, and enabling the filtering out data content further filters content of all network communication, incoming to the computing device and sending from the computing device, that includes the object received or stored in the computing device.
Matas discloses enabling parental control settings, (paragraph [0037]; disabling the parental control settings, (paragraph [0047];Fig. 2A-B).

(Claim 15)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, Gubin, Calkins, Harris, and Kritt fail specifically disclose further wherein the indication of a selection of filter criteria is for a group of filter criteria associated with a subject, which is determined by at least one of user input, a selection of predetermined topics, or any combination thereof.
, (paragraph [0038]; Fig. 2A).



(Claim 17)
The combination of Gubin, Calkins, Harris, and Kritt disclose substantially all of the elements of claim 1, and Harris further discloses further wherein filtering out data content further comprises sending a notification of filtered content to an associated user account that logs the filtered objects from graphical elements of the at least one application associated with user accounts, further wherein, the notification allows access to at least one of further information about the filtered object, viewing the filtered object, returning the filtered object to the graphical element so that the computing device updates the weighted probabilities that the object does not likely match the filter criteria, or any combination thereof, (the notification alert the user has new posts have been received, notification alert 120 is utilized to alert a user of new content which may be seen by switching to a different view, (paragraph [0017]; Fig. 1).

Response to the Arguments
Applicant’s arguments filled on 11/20/2020 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 1-2.	
	The Examiner response: In response to Applicant' s argument of 35 U.S.C. 103 on Remarks page(s) 1-2 on remarks filed 11/20/2020, the examiner respectfully 


Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH V HO/
Primary Examiner, Art Unit 2152